Exhibit 10.2
NEITHER THE SECURITIES REPRESENTED BY THIS AGREEMENT NOR THE SECURITIES
OBTAINABLE UPON EXERCISE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED OR
HYPOTHECATED, OR EXERCISED BY OR ON BEHALF OF A U.S. PERSON, UNLESS THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT COVERING SUCH SECURITIES, OR THE
COMPANY RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE UNDER REGULATION S PROMULGATED BY
THE SECURITIES AND EXCHANGE COMMISSION UNDER THE ACT OR PURSUANT TO ANOTHER
EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE SECURITIES
REPRESENTED BY THIS AGREEMENT MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
ACT.
PHANTOM STOCK UNITS AGREEMENT

Date of Issuance: May                    , 2008   Certificate No. PSU-   

     This Phantom Stock Units Agreement (this “Agreement”), dated
May                    , 2008 (the “Effective Date”), is made and entered into
by and among Trico Marine Services, Inc., a Delaware corporation (the “Company”)
and                      (“Unitholder”).
W I T N E S S E T H :
          WHEREAS, the Company, Unitholder and Trico Shipping AS, a subsidiary
of the Company (“Buyer”), entered into that certain Share Purchase Agreement
dated May 15, 2008 (the “Purchase Agreement”), pursuant to which Buyer agreed to
purchase from Unitholder, and Unitholder agreed to sell to Buyer all of
Unitholder’s shares of common stock of DeepOcean ASA, a Norwegian public limited
company (“DeepOcean”);
          WHEREAS, pursuant to the Purchase Agreement, the Company agreed to pay
Unitholder cash and issue Phantom Stock Units (as defined below) of the Company;
and
          WHEREAS, the Company and Unitholder desire to enter into this
Agreement to provide for the terms and conditions of the Phantom Stock Units;
     NOW THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants, agreements, terms and conditions
contained herein, the parties to this Agreement agree as follows:

- 1 -



--------------------------------------------------------------------------------



 



ARTICLE 1
PHANTOM STOCK UNITS
          1.1 Grant. For value received, the Company hereby grants to Unitholder
                                        (                    ) phantom stock
units of the Company (the “Phantom Stock Units”), which shall be evidenced by
this Agreement, representing the right to receive
                                        (                    ) shares of the
Company’s Common Stock, $0.01 par value per share (the “Trico Common Shares”),
or, at the option of the Company, the Cash Equivalent (as defined below) on the
terms and conditions set forth in this Agreement. The number of Trico Common
Shares (and the amount and kind of other securities) for which the Phantom Stock
Units are exercisable shall be subject to adjustment as provided in this
Agreement.
          1.2 Vesting Schedule. A Phantom Stock Unit may be exercised only after
vesting in accordance with the following schedule:
          (a) Time Vesting. Subject to earlier vesting set forth in
Section 1.2(b) or Section 1.2(c), the Phantom Stock Units shall be subject to
vesting as follows:
               (i) fifty percent (50%) of the Phantom Stock Units shall vest and
be exercisable upon the first anniversary of the Closing Date; and
               (ii) the remaining fifty percent (50%) of the Phantom Stock Units
shall vest and be exercisable upon the second anniversary of the Closing Date1.
          (b) Performance Vesting. If DeepOcean’s earnings before interest,
taxes, depreciation and amortization (EBITDA) for its fiscal year ended
December 31, 2008 is greater than NOK 489,000,000, then one hundred percent
(100%) of the Phantom Stock Units shall vest and be exercisable upon the first
anniversary of the Closing Date. For purposes of this Agreement, “Closing Date”
shall mean the date of the completion and settlement of Buyer’s mandatory offer
to purchase all of the issued and outstanding shares of DeepOcean for NOK 32 in
cash.
          (c) Change of Control. One hundred percent (100%) of the Phantom Stock
Units shall vest and be exercisable immediately prior to a Change of Control.
For purposes of this Agreement, “Change of Control” means (i) a merger,
consolidation or business combination in which the Company is not the surviving
entity or the Company’s shareholders immediately prior to such event do not own
at least a majority of the outstanding equity interests of the surviving
company, (ii) the sale of all or substantially all of the assets of the Company
and its subsidiaries in one or more related transactions, (iii) the acquisition
of beneficial ownership or voting control of a majority of the outstanding
equity interests of the Company by any person (as such term is used in
Section 3(a)(9) and Section 13(d) of the U.S. Securities Exchange Act) or a
“group” (as defined by or under Section 13(d)(3) of the U.S. Securities Exchange
Act), or (iv) the dissolution or liquidation of the Company.2
 

1   With respect to certain members of DeepOcean’s management (each a
“Management Member”), all of the Phantom Stock Units granted to those Management
Members (74,402 total Phantom Stock Units) will vest 181 days after the Closing
Date.   2   The Phantom Stock Units granted to certain Management Members will
vest in connection with the termination of their employment. All 74,402 Phantom
Stock Units granted to certain of these Management Members will vest if, prior
to the first anniversary of the Closing Date, their employment with DeepOcean is
terminated due to retirement

- 2 -



--------------------------------------------------------------------------------



 



          1.3 Exercise Period. The Unitholder may exercise vested Phantom Stock
Units, in whole but not in part, at any time after vesting in accordance with
Section 1.2, and from time to time thereafter until the fifth anniversary of the
Closing Date or, if such day is not a business day, on the next succeeding
business day (the “Exercise Period”)3. The Company will give the Unitholder of
the Phantom Stock Units written notice of the expiration of the Exercise Period
at least 30 days (but no more than 45 days) prior to the date of such
expiration.
          1.4 Exercise Procedure. Vested Phantom Stock Units shall be deemed to
have been exercised when all of the following items have been delivered to the
Company (the “Exercise Time”):
          (a) a completed Exercise Certificate, in the form attached as
Exhibit 1, executed by the Unitholder; and
          (b) the original of this Agreement executed by the Unitholder.
          1.5 Issuance or Payment by the Company. Upon delivery of the items set
forth in Section 1.4, the Company shall deliver either the number of Trico
Common Shares set forth in Section 1.5(a) or the amount set forth Section 1.5(b)
below:
          (a) a certificate or certificates representing the number of Trico
Common Shares underlying the vested Phantom Stock Units exercised, together with
any cash payable in lieu of a fraction of a share pursuant to Section 1.5(c) of
this Agreement; or
          (b) an amount in cash equal to the Weighted Average Trading Price on
the Nasdaq Global Market (or such other securities exchange or automated
quotation system on which the Trico Common Shares are then listed or quoted)
during the last three days on which the Trico Common Shares were traded prior to
the Exercise Time multiplied by the number of Trico Common Shares underlying the
vested Phantom Stock Units exercised (the “Cash Equivalent”), where the
“Weighted Average Trading Price” for the three days shall mean (x) the sum for
all three days of the average of the high and low sales prices for one Trico
Common Share for each of the three days times the number of Trico Common Shares
traded on each such day, all as is reported by the Nasdaq Global Market (or such
other securities exchange or automated quotation system), divided by (y) the
total number of Trico Common Shares traded during such three days, as is
reported by the Nasdaq Global Market (or such other securities exchange or
automated quotation system). The Weighted Average Trading Price shall be
converted from USD into NOK based on the USD/NOK exchange rate as quoted by the
Federal Reserve Bank of New York at the end of each of the same three trading
days as the Weighted Average Trading Price of the Trico Common Shares are
calculated, using the same weighted average method of calculation as used with
respect to sales prices of the Trico Common Shares.
 

    (“Retirement”). All 151,707 Phantom Stock Units granted to another
Management Member will vest if, prior to the first anniversary of the Closing
Date, his employment with DeepOcean is terminated due to Retirement or he steps
down (“Step Down”) from his current position (provided he agrees to remain as an
employee of the Company until December 31, 2008).   3   With respect to all of
the Phantom Stock Units held by Management Members described in footnote 2
above, upon such Retirement or Step Down, their Phantom Stock Units will be
exercisable for the lesser of (i) three month period after Retirement or Step
Down or (ii) the remaining term of the Exercise Period.

- 3 -



--------------------------------------------------------------------------------



 



          (c) In no event shall the Company issue any fractional Trico Common
Shares to the Unitholder pursuant to this Section 1.5. In lieu of any such
fractional shares, the Company shall pay the Unitholder the cash value of such
fractional share as determined based on the calculation set forth in
Section 1.5(b).
          (d) Any cash amount that may be paid to the Unitholder pursuant to
Section 1.5(b) or Section 1.5(c) shall be payable within three (3) business days
after the Exercise Time by wire transfer or delivery of other immediately
available funds to Unitholder.
          (e) Any Trico Common Shares issued upon exercise of the vested Phantom
Stock Units shall be delivered by the Company to Unitholder within three
(3) business days after the date of the Exercise Time by delivery of a stock
certificate or certificates representing such Trico Common Shares or, at the
Unitholder’s option, by crediting its account with such shares through delivery
by electronic book-entry at the Depository Trust Company. Unless the Phantom
Stock Units have expired or been exercised in their entirety, the Company shall
prepare a new Phantom Stock Units Agreement, substantially identical hereto and
executed by the Company, representing the rights formerly represented by the
Phantom Stock Units which have not expired or been exercised and shall deliver
such new Phantom Stock Units Agreement to the Unitholder concurrently with the
delivery of certificates for Trico Common Shares.
          1.6 Record Holder of Shares. The Trico Common Shares issuable upon the
exercise of the Phantom Stock Units shall be deemed to have been issued to the
Unitholder at the Exercise Time, and the Unitholder shall be deemed for all
purposes to have become the record holder of such Trico Common Shares at the
Exercise Time.
          1.7 Reserved Shares. The Company shall at all times reserve and keep
available out of its authorized but unissued capital stock, solely for the
purpose of issuance upon the exercise of the Phantom Stock Units, the maximum
number of Trico Common Shares issuable upon the exercise of the Phantom Stock
Units. All Trico Common Shares which are so issuable shall, when issued, be duly
and validly issued, fully paid and nonassessable and free from all taxes, liens
and charges.
          1.8 Replacement. Upon receipt of evidence reasonably satisfactory to
the Company (an affidavit of the Unitholder shall be satisfactory) of the
ownership and the loss, theft, destruction or mutilation of any certificate
evidencing the Phantom Stock Units, and in the case of any such loss, theft or
destruction, upon receipt of indemnity reasonably satisfactory to the Company
(provided that if the holder is a financial institution or other institutional
investor its own agreement shall be satisfactory), or, in the case of any such
mutilation upon surrender of such certificate, the Company shall (at its
expense) execute and deliver in lieu of such certificate a new certificate of
like kind representing the same rights represented by such lost, stolen,
destroyed or mutilated certificate and dated the date of such lost, stolen,
destroyed or mutilated certificate.
ARTICLE 2
ADJUSTMENT
          2.1 Adjustment of Number of Trico Common Shares. In order to prevent
dilution of the rights granted under the Phantom Stock Units, the number of
Trico Common Shares or other

- 4 -



--------------------------------------------------------------------------------



 



securities obtainable upon exercise of the Phantom Stock Units shall be subject
to adjustment from time to time as provided in this Article 2.
          2.2 Adjustment for Stock Splits and Combinations. If the Company at
any time after the Date of Issuance (as set forth on the first page of this
Agreement) effects a subdivision of the outstanding Trico Common Shares, the
aggregate number of Trico Common Shares for which the Phantom Stock Units are
exercisable shall be proportionately increased. If the Company any time after
the Date of Issuance combines the outstanding Trico Common Shares into a smaller
number of shares, the aggregate number of Trico Common Shares for which the
Phantom Stock Units are exercisable shall be proportionately reduced. Any
adjustment under this Section 2.2 shall become effective at the close of
business on the date the subdivision or combination becomes effective.
          2.3 Adjustment for Stock Dividends and Distributions. If the Company
at any time after the Date of Issuance makes, or fixes a record date for the
determination of holders of Trico Common Shares entitled to receive, a dividend
or other distribution payable in additional Trico Common Shares, in each such
event the aggregate number of Trico Common Shares for which the Phantom Stock
Units are exercisable shall be proportionately increased as of the time of such
issuance.
          2.4 Adjustments for Other Dividends and Distributions. If the Company
at any time after the Date of Issuance makes, or fixes a record date for the
determination of holders of Trico Common Shares entitled to receive a dividend
or other distribution (other than a dividend or distribution payable solely in
Trico Common Shares), in each such event provision shall be made so that the
holder of the Phantom Stock Units shall receive upon exercise hereof, in
addition to the number of Trico Common Shares receivable thereupon, the dividend
or distribution which such holder would have received had such exercise occurred
immediately prior to such event. Any such dividends paid shall be subject to
withholding by the Company for taxes.
          2.5 Adjustment for Reclassification, Exchange and Substitution. If at
any time after the Date of Issuance the Trico Common Shares issuable upon
exercise of the Phantom Stock Units are changed into the same or a different
number of shares of any class or classes of stock, whether by recapitalization,
reclassification or otherwise (other than a subdivision or combination of shares
or stock dividend, a reorganization, merger or consolidation provided for
elsewhere in this Article 2), in any such event the Phantom Stock Units shall
thereafter represent the right to receive upon exercise hereof the kind and
amount of stock and other securities and property receivable in connection with
such recapitalization, reclassification or other change with respect to the
maximum number of Trico Common Shares issuable upon exercise of the Phantom
Stock Units immediately prior to such recapitalization, reclassification or
change, all subject to further adjustments as provided herein or with respect to
such other securities or property by the terms thereof.
          2.6 Reorganizations, Mergers or Consolidations. If, at any time after
the Date of Issuance, the Trico Common Shares are converted into other
securities or property, whether pursuant to a reorganization, merger,
consolidation or otherwise (other than a recapitalization, subdivision,
combination, reclassification, exchange or substitution of shares provided for
elsewhere in this Article 2 or any such transaction pursuant to which the
Company exercises its right to require exercise pursuant to Section 2.7), then,
as a part of such transaction, provision shall be made so that

- 5 -



--------------------------------------------------------------------------------



 



the Phantom Stock Units shall thereafter represent the right to receive upon
exercise hereof the number of shares of stock or other securities or property to
which a holder of the maximum number of Trico Common Shares issuable upon
exercise of the Phantom Stock Units immediately prior to such transaction would
have been entitled in connection with such transaction, subject to further
adjustments as provided herein or with respect to such other securities or
property by the terms thereof. In any such case, appropriate adjustment shall be
made in the application of the provisions of this Article 2 with respect to the
rights of the Unitholder after such transaction to the end that the provisions
of this Article 2 (including adjustment of the number of Trico Common Shares
issuable upon exercise of the Phantom Stock Units) shall be applicable after
that event and be as nearly equivalent as practicable.
          2.7 Change of Control. If any transaction is contemplated that would
constitute a Change of Control and that would involve the holders of Trico
Common Shares receiving or having the right to receive securities or other
property in exchange for Trico Common Shares (whether by merger, consolidation,
exchange offer or otherwise), then, notwithstanding anything in this Agreement
to the contrary, (a) the Company shall have the right to require that the
Unitholder exercise all Phantom Stock Units immediately prior to the
consummation of such Change of Control in exchange for the Trico Common Shares
underlying such Phantom Stock Units, (b) upon such exercise the Phantom Stock
Units and this Phantom Stock Units Agreement shall be null and void and of no
further force and effect and (c) thereafter, Unitholder shall be entitled to
receive the number of shares of stock or other securities or property to which
any other holder of such number of Trico Common Shares immediately prior to the
consummation of such transaction would be entitled to in connection with such
transaction.
          2.8 Certificate of Adjustment. In each case of an adjustment or
readjustment under this Article 2, the Company, at its expense, shall compute
such adjustment or readjustment in accordance with the provisions hereof and
prepare a certificate showing such adjustment or readjustment, and shall mail
such certificate, by first class mail, postage prepaid, to the Unitholder. The
certificate shall set forth such adjustment or readjustment, showing in detail
the facts upon which such adjustment or readjustment is based.
          2.9 Notices. The Company shall give written notice to the Unitholder
at least 15 days prior to the date on which the Company closes its books or
takes a record with respect to any dividend or distribution upon the Trico
Common Shares.
ARTICLE 3
NO ASSIGNMENT
          The Phantom Stock Units are not transferable and Unitholder may not
sell, transfer, assign, pledge, encumber or otherwise dispose of any of the
Phantom Stock Units or any legal or equitable interest therein other than by
will (testament) or the laws of descent and distribution upon death. Upon any
such permitted assignment, assignee shall assume Unitholder’s rights and
obligations under this Agreement.
ARTICLE 4
MISCELLANEOUS

- 6 -



--------------------------------------------------------------------------------



 



          4.1 Notices. All notices and other communications provided for herein
(including the Exercise Certificate and Assignment Certificate) shall be in
writing and shall be deemed to have been duly given when delivered personally or
sent by facsimile or email (provided a confirmation copy is later sent by other
method) or three (3) business days after being mailed by registered or certified
mail, return receipt requested, postage prepaid, to the party to whom it is
directed or one (1) business day after being sent via an internationally
recognized courier service for next business day delivery, to the party to whom
it is directed:
          If to the Company, to:
3200 Southwest Freeway, Suite 2950
Houston, Texas 77027
Attention:       Rishi A. Varma
Telephone:       (832) 922-6812
Facsimile:       (713) 780-0062
E-Mail:       rvarma@tricomarine.com
          With a copy to:
Bartlit Beck Herman Palenchar & Scott LLP
1899 Wynkoop Street, Suite 800
Denver, Colorado 80202
Attention:       James L. Palenchar
Telephone:       303-592-3111
Facsimile:       303-592-3140
E-Mail:       james.palenchar@bartlit-beck.com
          and:
Bugge, Arentz-Hansen & Rasmussen
P.O. Box 1524 Vika
N-0117
Oslo, Norway
Attention: Bjørn Gabriel Reed
Telephone: +47 22 83 02 70
Facsimile: +47 22 83 07 95
E-Mail: bgr@bahr.no
          If to Unitholder to:
[Name]
[Address]
Telephone:
Facsimile:
E-Mail:
          With a copy to:

- 7 -



--------------------------------------------------------------------------------



 



Attention:
Telephone:
Facsimile:
E-Mail:
or for any party, at such other address as such party shall have specified in
writing to each of the other parties in accordance with this Section 4.1.
          4.2 Amendments. Any provision of this Agreement may be waived or
amended if, and only if, such amendment or waiver is in writing and signed by
the Company and Unitholder.
          4.3 Entire Agreement. This Agreement (including the Exhibit), together
with the Purchase Agreement (a) constitutes the entire agreement and
understandings of the parties hereto and supersedes all prior agreements and
understandings, both written and oral, among the parties hereto with respect to
the subject matter hereof, and (b) is not intended to confer upon any other
Person any rights or remedies hereunder.
          4.4 Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of Norway (without regard to the choice of law
provisions thereof).
          4.5 Dispute Resolution. The parties shall attempt to resolve disputes
that arise out of or in relation to this Agreement amicably. If the parties in
dispute fail to resolve the dispute, the dispute shall be referred to
arbitration pursuant to the Norwegian Arbitration Act (2004). Each party shall
appoint one arbitrator and the two arbitrators shall appoint the third
arbitrator who shall be the chairman of the arbitration tribunal. The chairman
shall be a Norwegian legal professional. If one party fails to appoint an
arbitrator within one month from being requested to do so or if the two
arbitrators cannot agree on who shall be appointed chairman within one month
from the last appointment, the Chief Justice of Oslo District Court shall
appoint such arbitrator. The venue of the arbitral proceedings shall be in Oslo
and the language shall be English. The arbitration is deemed to be commenced
when request for arbitration is sent from the party requesting arbitration. The
parties agree to conclude a separate agreement on confidentiality of both the
arbitral proceedings and the award immediately after arbitration has been
requested. In the event of any dispute arising out of or related to this
Agreement, the prevailing party shall be entitled to recover from the losing
party all of its costs and expenses incurred in connection with such dispute,
including costs of the arbitration and reasonable attorneys’ fees.
          4.6 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
          4.7 Specific Performance. Each of the parties hereto acknowledges and
agrees that the Company and the Unitholder would be irreparably damaged if each
covenant in this

- 8 -



--------------------------------------------------------------------------------



 



Agreement is not performed in accordance with its specific terms and that any
breach of such provision of this Agreement by any party to this Agreement could
not be adequately compensated in all cases by monetary damages alone.
Accordingly, in addition to any other right or remedy to which either the
Company or the Unitholder may be entitled under this Agreement, the Company and
the Unitholder shall be entitled to enforce such provision of this Agreement by
a decree of specific performance and to temporary, preliminary and permanent
injunctive relief to prevent breaches or threatened breaches of any of such
provision of this Agreement, without posting any bond or other undertaking.
          4.8 No Rights as a Shareholder. Until Trico Common Shares are issued
to the Unitholder hereunder, the Unitholder shall not possess any rights of a
stockholder of the Company with respect to the Trico Common Shares underlying
the Phantom Stock Units, including, without limitation, the right to vote such
Trico Common Shares or receive dividends (except as provided above).
          4.9 Taxes. Unitholder shall bear and pay any taxes payable arising out
of or otherwise in connection with the Phantom Stock Units and the transactions
contemplated by this Phantom Stock Units Agreement, including, without
limitation, any taxes arising in connection with exercising any of the Phantom
Stock Units.
          4.10 Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

- 9 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Phantom Stock Units
Agreement to be duly executed and attested by its duly authorized officers under
its corporate seal and to be dated as of the date first above written.

                  COMPANY:    
 
                TRICO MARINE SERVICES, INC.    
 
                     
 
  By:   Rishi A. Varma    
 
  Its:   Chief Administrative Officer,    
 
      Vice President and General Counsel    

AGREED AND ACKNOWLEDGED:
UNITHOLDER:

     
 
Name:
   

- 10 -



--------------------------------------------------------------------------------



 



EXHIBIT 1
EXERCISE CERTIFICATE

To:   Dated:    

     The undersigned, pursuant to the provisions set forth in the attached
Phantom Stock Units Agreement (Certificate No. PSU-   ), hereby exercises its
Phantom Stock Units for                      Trico Common Shares covered by such
Phantom Stock Units.
     The undersigned requests that a certificate for such Trico Common Shares be
registered in the name of
                                                            whose address is
                                                             and whose
[identifying number] is                      , and that such certificate be
delivered to                                            whose address is
                                                               . If said number
of Trico Common Shares is less than all of the Trico Common Shares issuable
under the Phantom Stock Units, the undersigned requests that a new Phantom Stock
Units Agreement evidencing the right to the remaining balance of Trico Common
Shares for which the Phantom Stock Units are exercisable be registered in the
name of                                          whose address is
                                        and whose [identifying number] is   
                  , and that such certificate be delivered to               
       whose address is                                          
                      .

             
 
  Signature    
 
   
 
           
 
  Address    
 
   

- 11 -